(V22) Vanguard Index Funds - Vanguard Small-cap Index Fund (A) Record of Changes in Net Assets USD 119.00 VANGUARD SMALL CAP INDEX FUND – INVESTOR SHARES Total Net Asset Value Net Asset Value per Share US$ (millions) Yen (millions) US$ Yen The 45th Fiscal Year Ended on December 31, 2005 5,902 702,338 28.52 3,394 The 46th Fiscal Year Ended on December 31, 2006 6,808 810,152 32.62 3,882 The 47th Fiscal Year Ended on December 31, 2007 6,214 739,466 32.58 3,877 The 48th Fiscal Year Ended on December 31, 2008 4,050 481,950 20.40 2,428 The 49th Fiscal Year Ended on December 31, 2009 5,913 703,647 27.49 3,271 The 50th Fiscal Year Ended on December 31, 2010 5,270 627,130 34.75 4,135 The 51st Fiscal Year Ended on December 31, 2011 3,925 467,075 33.38 3,972 The 52st Fiscal Year Ended on December 31, 2012 3,813 453,747 38.74 4,610 The 53rd Fiscal Year Ended on December 31, 2013 5,040 599,760 52.69 6,270 The 54th Fiscal Year Ended on December 31, 2014 4,606 548,114 55.86 6,647 2014 End of January 4,956 589,764 51.60 6,140 February 5,193 617,967 54.21 6,451 March 5,162 614,278 54.03 6,430 April 5,009 596,071 52.77 6,280 May 4,984 593,096 53.40 6,355 June 5,180 616,420 56.05 6,670 July 4,809 572,271 53.28 6,340 August 4,955 589,645 55.93 6,656 September 4,457 530,383 52.96 6,302 October 4,595 546,805 55.33 6,584 November 4,609 548,471 55.87 6,649 December 4,606 548,114 55.86 6,647 2015 End of January 4,519 537,761 54.65 6,503 February 4,792 570,248 57.83 6,882 March 4,810 572,390 58.49 6,961 April 4,677 556,563 57.50 6,842
